Case: 13-10782      Document: 00512600593         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10782
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee
v.

ELIZABETH ESCOBEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:11-CR-14-5


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Elizabeth Escobedo is serving an 18-month prison sentence imposed
upon the revocation of her supervised release. The district court also ordered
her to serve an additional 18 months of supervised release. She challenges a
condition of that release, arguing that the written judgment of conviction
conflicts with the oral pronouncement of sentence. Specifically, she maintains
that the written judgment improperly adds a special condition that she submit
to drug testing as part of a drug treatment program and that the drug testing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10782    Document: 00512600593     Page: 2   Date Filed: 04/17/2014


                                 No. 13-10782

requirement broadened the condition, orally pronounced at sentencing, that
she participate in drug treatment.
      A conflict arises if the written judgment contains a special condition that
the district court did not impose at sentencing or if the written judgment
broadens the conditions imposed at sentencing. United States v. Mireles, 471
F.3d 551, 558 (5th Cir. 2006); United States v. Torres-Aguilar, 352 F.3d 934,
936 (5th Cir. 2003). Where there is a conflict, we will order the district court
to reform the judgment by deleting the special condition that was not orally
pronounced. United States v. Vega, 332 F.3d 849, 852-53 (5th Cir. 2003). We
review for abuse of discretion. Torres-Aguilar, 352 F.3d at 935.
      Drug testing is both a special condition and a mandatory condition of
Escobedo’s supervised release. The mandatory condition, which she does not
challenge, requires her to “submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as directed
by the probation officer.” In announcing the special conditions at sentencing,
the district court ordered Escobedo to “participate in a program approved by
the United States Probation Office for the treatment of narcotic, drug, or
alcohol dependency.” The written judgment ordered that the drug treatment
program “will include testing for the detection of substance use or abuse.”
Because drug testing is generally a component of drug treatment programs and
because it is a properly imposed mandatory condition of Escobedo’s supervised
release, the written judgment’s inclusion of this requirement in the context of
the special condition that Escobedo participate in drug treatment did not add
a new condition or broaden the special condition announced at sentencing. See
Mireles, 471 F.3d at 558; Vega, 332 F.3d at 854. Accordingly, the written
judgment does not conflict with the oral pronouncement of sentence
      AFFIRMED.



                                       2